﻿Let me begin by
congratulating Mr. Udovenko on his election as President
of the General Assembly at this fifty-second session. The
country and the Group he represents have seen great
changes in the last decade. It therefore seems particularly
fitting that he is presiding over a General Assembly
which will lay the foundation for significant changes to
the United Nations itself — changes which must equip it
better for the new and potentially more cooperative
international environment in which we find ourselves.
It is thus not only right but necessary that reform is
the major theme of the United Nations at present, and of
this General Assembly in particular. We would like to
thank the former President of the Assembly, Ambassador
Razali, for the outstanding contribution he made to
pursuing the reform agenda during his presidency, notably
16


in his capacity as Chairman of the General Assembly
Working Groups.
Today I want to concentrate on three issues in
particular: reform of the United Nations; reorienting our
approach to human rights so as to promote cooperation and
institution building, creating durable structures to give
substance to the goals set out in the Charter of the United
Nations, the Universal Declaration of Human Rights and
other international human rights instruments; and
reconfiguring the traditional United Nations groups better
to reflect the regional groupings of the contemporary world.
In dealing with reform, my purpose is to build a world
for the next generation, and I am inspired by the hope and
aspirations of the next generation.
In that context, I am pleased that we are joined in the
General Assembly today by Mr. Perry Cross, a
distinguished and courageous young Australian who is
leading the fight against paralysis. He exemplifies the
Australian belief that individuals with a will and a practical
focus can make a difference in fighting barriers and
reforming structures which are representative of an earlier
era.
Australia wants to work with you, Sir, and with the
Secretary-General and all Members of the United Nations,
to ensure that by the end of this session of the General
Assembly further, substantive progress has been made in
the three critical areas of reform: financial reform and
resolution of the crisis surrounding the United Nations
budget and scale of assessments; reform of the Security
Council; and reform of the Organization.
When I made my first statement to the Assembly last
year, I stressed the need to move ahead urgently with
reform and the reinvigoration of this important
Organization, to ensure its future effectiveness and
relevance. This year reform has been given real impetus by
the new Secretary-General, whose appointment Australia
warmly welcomed. Both in March and in July this year he
announced significant organizational reforms aimed at the
renewal of this body. I have enthusiastically supported these
initiatives. We must now build on them.
We share the Secretary-General’s conclusions about
the shortcomings of the United Nations. The Organization’s
mission, as enshrined in the Charter, has been repeatedly
reaffirmed and remains valid today. But the machinery and
the working methods to pursue that mission need thorough
review and revision. We agree that there is too much
fragmentation of structures, too much rigidity within
bodies and too much emphasis on bureaucracy and
process.
I would like to highlight in particular the reforms
suggested to the United Nations structure and to the
Secretariat. The integration of 12 secretariats and entities
into 5, and the proposed consolidation of five
intergovernmental bodies into two are particularly
welcome. They will help streamline and remove
unnecessary bureaucratic structure and duplication from
the Secretariat. It is an approach we commend also to the
specialized agencies as Member nations seek to streamline
and even merge some of these bodies.
Important steps are proposed in reforming the way
the Secretariat works. We applaud the removal of 1,000
staff posts and the cutting of administrative costs by one
third to which the Secretary-General has committed
himself. We also wish to see all Secretariat staff move to
fixed-term, renewable contracts to allow for greater
employment flexibility in the Organization. We support
the introduction of a merit-based promotion system and
performance appraisal in the place of a system where
seniority plays a disproportionate role. We also encourage
management to improve training opportunities for junior
as well as senior staff.
These reforms will not only make the United
Nations work better, but also provide real savings. These
savings will be available for programmes, programmes
which benefit all of us, but especially support the
developing Members of the United Nations. Thus it is a
package which is in the interests of all, and deserves
support from all. We believe the Assembly needs to
provide broad endorsement of the package as a whole
early in this session to allow the reform process to
proceed, even if some details are negotiated subsequently.
But I acknowledge that for reform to succeed and
for the United Nations to carry out its mandate adequate
resources must be made available to run the Organization.
Australia continues to meet all its financial obligations in
full and on time and without conditions, and seeks the
same commitment from all our fellow Members. We
continue to believe that the negotiation of financial
reforms would be facilitated by early settlement of all
unpaid contributions. The adoption of a responsible negative-
growth budget and a new scale of assessments which
accurately reflects relative shares of national income and
thus the principle of capacity to pay will also be key
issues at this year’s session. It is important that the result
17


ensures the burden of supporting the Organization falls
fairly on Member States.
Australia remains committed to an expanded, more
representative and transparent Security Council, better able
to tackle the challenges of the twenty-first century. It
should include as permanent members important Powers
able to make a major contribution to international peace and
security, particularly at this time Japan and Germany. It
should also include permanent seats for under-represented
regions as well as additional non-permanent seats.
Middle Powers such as Australia have made a
significant contribution to the United Nations since its
foundation, notably in disarmament, development,
peacekeeping and human rights. We are concerned that the
interests of small and medium-sized countries not be
forgotten in this exercise. In this context, and because of
our long-standing historical concerns about the veto, we
would like to see an expansion of the Council accompanied
by a new understanding on the application of the veto. We
would also support a review of any new arrangements after
10 years so that countries like Australia and all other
members of the international community have a further
opportunity to examine the size, composition and working
methods of the Council.
I am optimistic about what can be achieved by the
United Nations if we can bring about some essential
reforms which would make the Organization function more
efficiently and effectively. Let me mention one of the areas
in which the United Nations has proven it can function
effectively: as a forum and catalyst for international arms
control and disarmament efforts.
In recent years we have witnessed several landmark
developments in this field, notably the indefinite extension
of the Treaty on the Non-Proliferation of Nuclear Weapons
and the adoption of the Comprehensive Nuclear-Test-Ban
Treaty. The General Assembly was the forum, one year
ago, for the adoption of the Comprehensive Nuclear-Test-
Ban Treaty, and Australia is particularly proud to have been
able to play a role in that historic event.
There are many challenges ahead as we work with,
and through, the United Nations to reduce global stockpiles
of conventional and non-conventional weapons and to make
the world a safer and more humane place. Let me single
out two. The immediate commencement and early
conclusion of negotiations on a fissile material cut-off
treaty has repeatedly been identified by the international
community as the next major goal for nuclear non-
proliferation and disarmament efforts, most recently by
the parties to the Nuclear Non-Proliferation Treaty —
which now has more members than the United Nations
itself — at their first preparatory meeting for the sixth
Review Conference in 2000.
The Canberra Commission on the Elimination of
Nuclear Weapons also identified an agreement to cease
the production of fissile material for nuclear explosive
purposes as an important step towards the elimination of
nuclear weapons. Capping the amount of nuclear material
available for nuclear weapons use by extending
safeguards coverage over currently unsafeguarded,
sensitive nuclear facilities would in itself be a significant
achievement for international peace and security, quite
apart from its significance as a step towards the ultimate
elimination of nuclear weapons.
As I said to the Committee on Disarmament in
January this year, the achievement of a fissile material
cut-off treaty is a priority objective for Australia, and I
now commit Australia to redoubling its efforts to achieve
a cut-off treaty at the earliest possible date. We must not
allow ourselves to be put off by the obstacles that
currently face the achievement of this goal.
The effective elimination of landmines as a weapon
of war is another important task facing the United Nations
collectively and its members individually. I have been
gratified by the gains made to date, through the Ottawa
process, through the Inhumane Weapons Convention,
through national and regional measures and, perhaps most
important, through enhanced contributions to demining
and mine-victim assistance programmes to address the
terrible human toll of anti-personnel landmines. We owe
it to the victims of anti-personnel landmines to continue
working through all avenues to achieve a real and lasting
solution to the global landmines problem.
The elimination of landmines is one necessary step
in creating a more humane world, a world where
individual human rights can demand proper respect. But
further measures need to be taken involving the
establishment of durable national human rights institutions
to advance the goals to which our international human
rights treaty commitments aspire. We are encouraged by
and support the proposal to integrate human rights issues
more fully into a range of United Nations activities. In
our view, the linkages between respect for human rights,
good governance and sustainable development are
important. The fact that all four Executive Committees
established by the Secretary-General will take human
18


rights issues into account in their deliberations should
ensure that more effective coordination is possible across
United Nations activities. We warmly welcome also the
steps taken by the Secretary General to reform and
reinvigorate the Secretariat’s organizational structure to
support human rights, particularly the consolidation of the
Office of the High Commissioner and the Centre for
Human Rights into a single office. His appointment of the
former President of Ireland, Mary Robinson, as High
Commissioner for Human Rights is an excellent choice. We
pledge ourselves to support her in her task.
Another important recent development at the
international level has been the negotiation of a draft statute
for an international criminal court. Australia is strongly
committed to the early establishment of the court as a
major human rights objective. We urge all nations to
support by consensus the proposed resolution at this
General Assembly calling for the convening of a diplomatic
conference in June 1998 to finalize and adopt the statute of
the court.
As we approach the fiftieth anniversary of the
Universal Declaration of Human Rights, we pay tribute to
the universal standards the Declaration has helped to
establish. Let us never forget as well that the Declaration,
along with the two International Covenants, and the whole
body of treaty law and practice that has since developed,
was reaffirmed by all nations at the Vienna World
Conference on Human Rights in 1993.
Australia is a nation committed to the advancement of
human rights and regards human rights issues as integral to
its diplomacy. However, the Australian Government does
not want the important area of human rights to become an
unproductive battleground or an environment for
sloganeering. What we seek is results, not rhetoric, with the
outcome being genuine improvements in human rights. The
real basis for a sustained improvement in the quality of
human rights needs to be through domestic reform founded
on working institutions that guarantee participation and
accountability. Reform of the institutions of civil
governance must come from within. It is not something that
can be imposed from outside, for if there is not the political
will and the people with the knowledge and a commitment
to making those institutions work, then they will simply
founder. Almost all nations have dark moments in their
history where abuses have occurred, where vigilance has
failed. Abuses and corruption are most likely to disappear
when there are institutions established to bring light into
this darkness.
All too often, however, instead of working patiently
to encourage and help others to build these institutions,
countries have tended to address issues of human rights
by criticism alone. There is no doubt that in the 52 years
since the United Nations was established the world has
witnessed many egregious and vile acts committed for the
most inhumane of reasons, and deserving the strongest
condemnation. However, the condemnatory approach
alone has only limited practical value.
We need to recognize that in practical terms
protecting human rights must primarily be done at the
national level. The international human rights system,
which we have worked hard to build, inevitably has a
broad focus and a limited ability to assist States to
implement agreed standards. Regional human rights
mechanisms also have a role, and we should do what we
can to encourage their establishment and strengthening,
including in the Asia-Pacific. However, it is clear that the
ability of each State effectively to protect human rights
depends to a significant degree on the strength of its own
institutions, including a representative legislature, an
accountable executive and an independent judiciary. A
vigorous civil society is another important element in
creating a culture of human rights.
A critical element that has often been undervalued in
the national implementation of human rights standards is
the importance of effective institutions as a means to
achieving good governance. It is this institution-based
good governance that offers a real hope of eradicating the
randomness and violence that can characterize systems
where there is neither popular participation nor genuine
accountability.
Good governance creates the environment in which
civil and political rights are respected and protected. Good
governance also promotes an environment for sound
economic management and sustainable use of resources to
increase prosperity. These conditions are important to the
protection of economic, social and cultural rights.
At the same time, the exercise of civil and political
rights through participatory processes is essential to good
governance because it helps ensure governmental
accountability and effectiveness. The interlinkages are
such that action in one area of human rights has a
positive reinforcing effect on other dimensions of human
rights, making all human rights indivisible.
Accountability, participation and effective institutions are
three fundamental principles necessary for the protection
of human rights.
19


It is with all this in mind that Australia gives priority
to institution building in the human rights field. One of the
most significant developments in recent years has been the
spread of national institutions for the promotion of human
rights. Such institutions, able to work with Governments
and civil society, can reflect to a significant degree the
different cultures and local conditions of the societies in
which they are established, while remaining consistent with
international human rights standards. Moreover, it is worth
noting that the General Assembly has endorsed a set of
minimum standards for such institutions — the so-called
Paris principles. Despite considerable early scepticism,
recent experience has been very positive, and many
Governments and non-governmental organizations are now
looking positively at independent national institutions as an
important means to promote and protect human rights. The
generally positive view of the work of national institutions
held by most States was reflected in the adoption by
consensus of Australia’s resolution on this subject at this
year’s session of the Commission on Human Rights, with
an increased number of co-sponsors.
Developing countries are showing rapidly increasing
interest in establishing or strengthening existing national
human rights institutions, as a constructive way to take
positive action at the national level, bearing in mind
national circumstances, to promote respect for human
rights. Important examples of human rights institutions
recently established in my part of the world that are making
a difference on the ground include those in India and
Indonesia. I was encouraged recently by the statement of
Papua New Guinea’s Prime Minister that he intends to
press ahead to establish a human rights commission in the
near future.
We will also watch with expectation the development
of the proposed Cambodian national human rights
commission. A credible and independent human rights
commission, along with a genuinely independent national
electoral commission, could make an important contribution
to protecting stability and promoting the observance of
human rights in Cambodia in the lead-up to what we
strongly hope will be free, fair and credible elections in
May next year.
The work of national institutions in individual
countries can be strengthened through subregional and
regional arrangements which provide a framework for
exchanges of views and experiences. Australia is a strong
supporter of the development of such arrangements in the
Asia-Pacific region. Since an inaugural meeting in Darwin
in 1996 there has been a steady consolidation of links
among established and emerging Asia-Pacific human
rights commissions. The 1996 meeting saw the
commissions of Australia, New Zealand, Indonesia and
India — later also joined by the Philippines — establish
a regional network of human rights commissions, the
Asia-Pacific Forum of National Human Rights
Institutions, with a supporting Secretariat based in and
financed by Australia.
The aim of this network is to strengthen cooperation
among national human rights institutions, including
through information sharing, staff exchanges, technical
cooperation and an annual regional meeting. It also assists
other regional Governments wishing to establish such
institutions. The most recent regional meeting has just
been held, in New Delhi. It attracted participation from
the founding human rights commissions as well as that of
Sri Lanka. Other regional countries from Asia and the
Pacific attended as observers, some of which are
considering the establishment of their own human rights
commissions.
A most effective area of United Nations operations
in this field has been the work of the Special Adviser to
the High Commissioner for Human Rights on National
Institutions, Regional Arrangements and Preventive
Strategies. The United Nations work with a number of
Governments, including in our own region, is at an
important stage. Australia was therefore pleased to
provide additional financial support this year to enable the
United Nations to continue to support national institutions.
We welcome the Secretary-General’s commitment in
his report on the work of the Organization to
strengthening cooperation on issues of democratization
and good governance. We note his comment that
“This past year has seen a dramatic increase in
activities relating to the establishment of national
institutions for the promotion and protection of
human rights.” (A/52/1, para. 30)
We are heartened by this development and by the
responsiveness of the Secretary-General. His report
clearly reflects the need I am stressing here for support
for national institution-building to be at the centre of
United Nations human rights endeavours.
Earlier this year I announced the establishment in
Australia of a Centre for Democratic Institutions. This
Centre will be devoted to the provision of practical
support for the consolidation and strengthening of
20


democratic institutions in developing countries included in
Australia’s aid programme. It exemplifies a cooperative
rather than a conflict approach towards promoting human
rights, and it will be the flagship of our good governance
initiatives. The focus of the Centre’s training programmes
will be on electoral, parliamentary, judicial and human
rights institution-building and the processes by which
broader society, notably the media and community groups,
can contribute to democratic decision-making. It will also
facilitate visits and secondments of appropriate participants,
such as Parliamentarians, senior administrators and other
influential persons to relevant Australian organizations.
While human rights remain at risk, our values are
compromised and international stability is jeopardized. The
protection of human rights to promote the dignity of the
individual is too important a matter for symbolic gestures
alone. It is only through the pursuit of practical and
effective efforts to promote human rights that we show our
real commitment to the welfare of individuals and society.
And it is vital to such practical outcomes that we orient our
approach to human rights to emphasize cooperation and the
creation of durable structures.
If I may stay briefly with the subjects of practical
outcomes and durable structures, the nations of the world
are facing today the threat of climate change and will need
to agree later this year in Kyoto on sustainable responses to
that threat. At the recent South Pacific Forum, Australia,
along with other Forum countries, acknowledged deep
concern about the impact of increasing concentrations of
greenhouse gases on rising sea levels and changing weather
patterns, especially low-lying islands. Australia, along with
others, is working hard to ensure that the Kyoto meeting
delivers a sustainable environmental outcome. We stand
ready to play our part, although, as we have made clear in
these negotiations, we have no intention of imposing upon
Australians an unfair and disproportionate cost in
addressing this global problem.
Before concluding, I should like to address the third
and final reform issue I said I would be raising. Australia
believes there is an element missing in the present
discussion on reform. I am referring to the existing electoral
group system, which dates back to the last major reform of
the group system in 1963. Since the size of the United
Nations has nearly doubled since 1963, mostly with new
nations from Africa, Asia and the Pacific, this issue needs
to be addressed again.
The present configuration contains many conspicuous
anomalies and inequities which constitute powerful
arguments for reform. The substantial disparities in the
size of the various groups and the inadequate level of
representation available to the many subregions, including
in our own geographic region of East Asia and the
Pacific, has long been an evident source of frustration.
Comparisons between the size of the African and East
European Groups — embracing 53 and 21 members,
respectively — demonstrate the legitimacy of
dissatisfaction with the status quo in this regard.
This widespread sense of under-representation is
exacerbated by the social and political diversity of the
larger groups and the limited extent to which a single
member can be said to represent the group as a whole.
While we have our own ideas, Australia does not believe
it would be helpful to prescribe any rigid formula for
reconfiguration of the group system. We acknowledge this
is a sensitive issue on which there are many views. But
I believe it is time we began to think about and discuss
this matter, as we seek to equip the United Nations for
the future.
Ultimately, reform of the United Nations means one
thing. It means a more efficient organization capable of
delivering practical outcomes to the people of the world.
If we are to achieve that reform, then we must focus on
cooperation, not conflict. We must build institutions
which will guarantee effective vigilance, and above all
else we must have the courage to abandon the ideas and
structures of the past and embrace the changes which
bring the future.




